Exhibit 4.13 LOAN AGREEMENT, for an up to U.S.$15,000,000 Loan Provided by EMPORIKI BANK OF GREECE S.A. to BIKAR SHIPPING COMPANY INC., of Majuro Marshall Islands Dated 13 September 2011 TABLE OF CONTENTS Page Clause Heading 1. PURPOSE, DEFINITIONS AND INTERPRETATION 3 2. THE LOAN 13 3. INTEREST 15 4. REPAYMENT - PREPAYMENT 18 5. PAYMENTS, TAXES AND COMPUTATION 20 6. REPRESENTATIONS AND WARRANTIES 21 7. CONDITIONS PRECEDENT 26 8. COVENANTS 30 9. EVENTS OF DEFAULT 39 INDEMNITIES - EXPENSES 44 SECURITY AND SET-OFF 47 UNLAWFULNESS, INCREASED COSTS 54 MISCELLANEOUS 56 SCHEDULES 1.
